Citation Nr: 1547957	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Navy from March 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical and most probative other evidence of record reflects that the Veteran's in-service back strains were acute and transient, and a continuing permanent disability was not then present; such evidence fails to establish that a lumbar spine disability, to include degenerative joint/disc disease, was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in August 2010 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in June 2011.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained a VA medical opinions in May 2011 and November 2014.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not objected to the adequacy of the examination conducted or opinions provided during this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran seeks service connection for a lumbar spine disability which he contends had its onset during his military service as a result of the performance of his duties including moving "highline" poles, lifting sandbags, and handling heavy equipment.  See VA Form 21-4138, Statement in Support of Claim, dated August 5, 2010 and Notice of Disagreement (VA Form 21-4138), dated October 5, 2011.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis (degenerative disc disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative disc disease) is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Based on the evidence in this particular case, the Board finds that service connection for the Veteran's current lumbar spine disability is not warranted.  Service treatment records confirm the Veteran was treated for back strain in May 1968, August 1968, February 1969, and June 1969.  However, there was no reference to any lumbar spine abnormalities, problems or impairment of any sort at the time of his October 1969 separation physical.  Instead, a clinical evaluation of his musculoskeletal system was normal.  Given the opportunity to identify any history or symptoms associated with an in-service back strain on his Report of Medical History at separation, the Veteran did not report any pertinent complaints.  In fact, in the physician's summary of defects and diagnoses section of the report, based on the information provided by the Veteran at that time, the only abnormality highlighted were multiple nodes, right testes.  See October 1969 Report of Medical Examination.  Moreover, in signing this document, the Veteran certified that the information was accurate to the best of his knowledge.

When the Veteran was examined by VA in April 1970, several months after service discharge, in connection with a claim for treatment for a skin condition of the hands and feet, and complaints of arthritis in the neck, shoulder and arm. His neurological system was noted to be unremarkable. In a Special Orthopedic Examination on April 15, 1970, the Veteran reported pain at the base of the left thumb and left jaw bone and left shoulder.  He reported no hospitalization for this condition, and treatment with medication in service. He denied swelling, increased heat or redness in any joints, noting only achy pain in his left shoulder which radiated down to his left elbow and hand. On physical examination, no evidence of disability in the shoulder, elbow or wrist. No low back complaints were reported or noted. During this examination, there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute lumbar spine symptoms within the first post-service year after his separation from service.  In fact, he denied swelling, heat, or redness in any joints, and reported pain only in the left shoulder, elbow, and hand. The Board has also reviewed the Veteran's informal claim for service connection, however he did not list any dates of medical treatment or evaluation for back pain in the immediate years following service separation.  See October 2010 VA Form 21-4138.

Unfortunately, the earliest relevant medical evidence is found in private clinical records dated in the late 1980s, almost 20 years after his separation from service when he began treatment for low back pain due to a herniated disc at L5-S1.  At that time, he gave a history of back pain since June 1987, some 17 years after service separation.  Radiological findings showed a central extradural defect at L5-S1 consistent with a herniated nucleus pulposus, and discogenic bulge at L3-4 and L4-5.  See clinical records from St. Francis Medical Center dated in February 1988.  These treatment records do not suggest that any low back symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service or any event of service at this time.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for a low back disability on a presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current lumbar disc disease may nonetheless somehow otherwise be related to his military service decades earlier.  However there is no evidence linking this condition to service.  In May 2011, the Veteran underwent a VA examination for the specific purpose of obtaining an opinion as to whether or not any current lumbar spine disability could be related to service.  The examiner interviewed the Veteran, reviewed the claims file, including the Veteran's in-service history of recurring lower back strain.  He specifically referred to the Veteran's post-service records noting the lack of documentation of consults for back pain from 1969 to 1986.  The Veteran's post-service employment in the construction field for greater than 20 years was also noted.  The diagnosis was mild degenerative joint disease, which the examiner determined was not secondary to the Veteran's active duty.  

In November 2014, after additional review of the claims file, the VA examiner offered an addendum, reiterating the conclusion from his previous opinion.  He explained that the Veteran was treated for recurring lower back strain, which resolved by the time of service discharge in 1969.  He also referred to post-service VA examination in 1970 which was negative for any lumbar spine abnormality or complaints.  The examiner specifically noted that there was no continuity of care from 1969 to 1986 and that the occurrence of the back problems in 1987 was approximately 20 years after active duty, and not attributed to service at the time.  The Veteran was noted to have been employed as laborer/construction worker, retiring after 20 years.  On the basis of this information the examiner concluded there is no basis for finding a relationship between the Veteran's military service and his currently diagnosed degenerative joint disease and herniated nucleus pulposus.  See VA addendum November 2014.  

The Board finds the VA opinion and addendum are highly probative in that they are based upon a complete review of the Veteran's entire claims file and supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service back problems, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current lumbar spine symptomatology developed as a result of his military service, particularly lifting/moving poles, sandbags, and heavy equipment.  The VA examiner also noted that the Veteran was able to work in construction for nearly 20 years after the initial injury without seeking treatment, or having complaints of back pain.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current lumbar joint/disc disease and its relationship to his military service.  

In this case, the evidence of record does not provide any competent basis for holding that the current lumbar spine disability was incurred or related to service.  The Board acknowledges the Veteran's contention that his current lumbar spine disability is a result of his military duties and treatment in service.  The Veteran's statements purport to provide a nexus opinion between his current disability and his active service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a low back condition is not something that can be determined by mere observation.  Nor is this question simple. While the Veteran is competent to report back pain, the question of the cause of that pain is not an observable fact. It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  As such, the Board finds that the Veteran's statements as to how his low back condition was caused are not competent evidence as to a nexus.  

The competent medical opinions of record conclusively determined that there was no basis for finding that the current lumbar spine joint/disc disease symptomatology is the same as the back strain treated during service and the Veteran has presented no competent evidence to the contrary.  See Hickson v. West, 12 Vet. App. 247.

In addition, his statements reporting a long history of back pain are contradicted by past records in which he appears to have reported all of his existing orthopedic  conditions without mentioning any problems related to his back.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Moreover, when he sought treatment almost 20 years after service, he did not relate his back symptoms to service, but to a date 17 years post service. Additionally, some of the Veteran's post-service employment involved a physically demanding job.  The Board finds the contradictory evidence from 1970 when no mention of back problems was made during an orthopedic examination, and in his statement regarding post-service onset of symptoms when treated in 1986,  to be more probative than the Veteran's current assertions of a history of back pain since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Therefore, after weighing all the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for a lumbar spine disability, to include degenerative joint/disc disease.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for lumbar spine disability is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


